1

2

3

4

5

6

7

8                                        UNITED STATES DISTRICT COURT

9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM HOUSTON,                                     No. 2:16-cv-2561 WBS KJN P
12                          Plaintiff,
                                                           ORDER APPOINTING COUNSEL
13              v.
14    L. ELDRIDGE, et al.,
15                          Defendants.
16

17             Plaintiff is a state prisoner, proceeding pro se and in forma pauperis, with a civil rights

18   action pursuant to 42 U.S.C. § 1983. On February 28, 2019, the court found the appointment of

19   counsel for plaintiff warranted and referred this action to the court’s ADR and Pro Bono Director

20   to seek the voluntary assistance of counsel for plaintiff in this action. (ECF No. 102.) Justin A.

21   Palmer has been selected from the court’s pro bono attorney panel to represent plaintiff and has

22   agreed to be appointed.

23             Accordingly, IT IS HEREBY ORDERED that:

24          1. Justin A. Palmer is appointed as counsel in the above entitled matter.

25          2. Appointed counsel shall notify Sujean Park at (916) 930-4278, or via email at

26             spark@caed.uscourts.gov if he has any questions related to the appointment.

27   ////

28   ////

                                                           1
1

2       3. The Clerk of the Court is directed to serve a copy of this order on Justin A. Palmer,

3          Filer/Palmer LLP, 249 E. Ocean Blvd., Suite 501, Long Beach, CA 90802.

4    Dated: March 13, 2019

5

6

7
     Hous2561.31
8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                      2
